
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


        Execution Copy


EMPLOYMENT AGREEMENT


        This Amended and Restated Employment Agreement ("Agreement") is entered
into effective as of March 1, 2005 by and between Venoco, Inc., a Delaware
corporation ("Company"), and Timothy M. Marquez ("Employee").

        WHEREAS, the Company desires to employ Employee as its Chief Executive
Officer, and Employee desires to accept such employment;

        NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties, and agreements contained herein, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

        1.    Employment.    The Company hereby employs Employee, and Employee
hereby accepts employment by the Company, as the Chief Executive Officer and on
the terms and conditions set forth in this Agreement.

        2.    Term of Employment.    Subject to the provisions for earlier
termination provided in the Agreement, the term of this Agreement (the "Term")
shall commence on the effective date of this Agreement as stated above and shall
terminate on December 31, 2006; provided, however, commencing on January 1, 2006
and on each January 1 thereafter, the term of this Agreement shall automatically
be extended one additional year unless, not later than September 30 of the
preceding year, the Board of Directors of the Company (the "Board") shall give
written notice to Employee that the Term of the Agreement shall cease to be so
extended; provided, further, that if a Change in Control, as defined in
Section 8, shall have occurred during the original or extended Term of this
Agreement, the Term shall continue in effect for a period of not less than 36
months beyond the date of such Change in Control. In no event, however, shall
the Term of this Agreement extend beyond the end of the calendar month in which
Employee's 65th birthday occurs. Notwithstanding any provision of this Agreement
to the contrary, termination of this Agreement shall not alter or impair any
rights or benefits of Employee (or Employee's estate or beneficiaries) that have
arisen under this Agreement on or prior to such termination, including, without
limitation, the provisions of Sections 9(c), 15 and 18.

        3.    Employee's Duties.    During the Term of this Agreement, Employee
shall serve as the Chief Executive Officer of the Company, based in Denver,
Colorado, and with such customary duties and responsibilities as may from time
to time be assigned to him by the Board, provided that such duties are at all
times consistent with the duties of such position.

        Employee agrees to devote reasonable attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the duties and responsibilities assigned to Employee
hereunder, to use reasonable best efforts to perform faithfully and efficiently
such duties and responsibilities.

        4.    Base Compensation.    For services rendered by Employee under this
Agreement, the Company shall pay to Employee a base salary ("Base Compensation")
of $366,000.00 per annum, payable in accordance with the Company's customary
payroll practice for its executive officers. The amount of Base Compensation
shall be reviewed periodically and may be increased to reflect inflation or such
other adjustments as the Board may deem appropriate but Base Compensation, as
increased, may not be decreased thereafter.

        5.    Annual Bonuses.    Employee shall be eligible to participate in
the Company's incentive compensation plan; under which cash bonuses are paid to
employees based upon the performance of both the Company and the employee. The
target annual bonus for the position of Chief Executive

1

--------------------------------------------------------------------------------




Officer shall be 65% of Base Compensation. The annual bonus award will be
determined by the Company's Compensation Committee each year for performance
during the prior year and paid on May 31 of the year in which it is determined.
The amount of the bonus shall be based on performance of the Employee and the
Company as measured against goals established by the Compensation Committee.

        6.    (Intentionally left blank)    

        7.    Additional Benefits.    In addition to the other compensation and
benefits provided for in this Agreement, Employee shall be entitled to receive
all fringe benefits and perquisites offered by the Company to its executive
officers. Such benefits shall include, without limitation, 4 weeks paid vacation
per year; participation in the Company's 401(k) Plan; participation in other
incentive and benefit plans offered generally to key employees; participation in
various employee benefit plans or programs provided to the employees of the
Company in general, subject to the regular eligibility requirements with respect
to each of such benefit plans or programs; and such other benefits or
prerequisites as may be approved by the Board during the Term of this Agreement.
Nothing in this paragraph shall be deemed to prohibit the Company from making
any changes in any plans, programs or benefits described in this Section 7,
provided the change similarly affects all executives of the Company similarly
situated.

        8.    Change in Control.    

        For purposes of this Agreement, a "Change in Control" shall mean the
occurrence of one of the following events:

          (i)  Timothy M. Marquez, Bernadette B. Marquez, their respective legal
representatives, devisees, donees and heirs and any Trust for the benefit of
either or both of Timothy M. Marquez and Bernadette B. Marquez and/or the issue
of either of them (the "Marquez Family") individually or collectively no longer
are the "beneficial owners" (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities;

         (ii)  the stockholders of the Company approve, and the Company
consummates, a merger or consolidation of the Company with any other
corporation, other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 65% of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as such term is used in Section 13(d)
and 14(d) of the Exchange Act other than the Marquez Family) acquires more than
50% of the combined voting power of the Company's then outstanding securities;
or

        (iii)  the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets. For purposes of
this clause (iii), the term "the sale or disposition by the Company of all or
substantially all of the Company's assets" shall mean a sale or other
disposition transaction or series of related transactions (other than
transactions related to the creation of a master limited partnership or royalty
trust in which the Company continues its corporate existence), involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the "fair market value

2

--------------------------------------------------------------------------------






of the Company" (as hereinafter defined). For purposes of the preceding
sentence, the "fair market value of the Company" shall be the aggregate market
value of the Company's outstanding common stock (on a fully diluted basis) plus
the aggregate market value of the Company's other outstanding equity securities.
The aggregate market value of the Company's equity securities shall be
determined by multiplying the number of shares of the Company's common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions (the "Transaction Date") by the average closing price of such
security for the ten trading days immediately preceding the Transaction Date, or
if not publicly traded, by such other method as the Board shall determine is
appropriate.

        9.    Termination.    This Agreement may be terminated prior to the end
of its Term as set forth below.

        (a)    Resignation.    Employee may resign, including by reason of
retirement, his position at any time. In the event of such resignation, except
in the case of resignation on or following a Change in Control either (i) for
Good Reason (as defined below) or (ii) by Employee, with or without Good Reason,
during the 30-day period following the six-month anniversary of the date of the
Change in Control (the "Window Period"), Employee shall not be entitled to
further compensation pursuant to this Agreement. A resignation by Employee
during the Window Period shall be treated for all purposes the same as a
resignation by Employee for Good Reason.

        (b)    Death.    If Employee's employment is terminated due to his
death, the Company shall pay Employee's beneficiaries or legal representatives
(i) within 15 days, any Base Compensation and vacation pay which had accrued
hereunder at the date of Employee's death; and (ii) within 30 days, the same
benefits that Employee would receive in the event of Discharge following a
Change in Control as described in Section 9(c)(i), below.

        (c)    Discharge.    

          (i)  The Company may terminate this Agreement and Employee's
employment for any reason deemed sufficient by the Company upon notice as
provided in Section 12. However, in the event that Employee's employment is
terminated during the Term by the Company on or following a Change in Control
and for any reason other than his Misconduct (as defined in Section 9(c)(ii)
below) then: (A) the Company shall pay in a lump sum, in cash, to Employee,
within 15 days of the Date of Termination, an amount equal to three times the
sum of (1) Employee's Base Compensation, (2) an amount equal to the highest
incentive award paid or payable, as the case may be, to Employee under the
Company's Incentive Compensation Plan during the current year and the three
years prior to termination, (3) an amount equal to the amount of contributions
that the Company would have made on behalf of Employee under the Company's
401(k) Plan during the prior year disregarding any limitations on benefits or
covered compensation imposed by I.R.C. Sections 401(a)(17), 401(k), 401(m) or
415; (B) for the 36-month period after such Date of Termination, the Company
shall provide or arrange to provide Employee (and Employee's dependents) with
life, disability, accident and group health insurance benefits substantially
similar to those which Employee (and Employee's dependents) were receiving
immediately prior to the Notice of Termination, with the Employee charged a
monthly premium(s) for such coverage(s) that does not exceed the premium(s)
charged to an active employee for comparable coverage(s); benefits otherwise
receivable by Employee pursuant to this clause (B) shall be reduced to the
extent comparable benefits are actually received by Employee (and Employee's
dependents) during the 36-month period following Employee's termination, and any
such benefits actually received by Employee shall be reported to the Company (to
the extent coverage and/or benefits received under a self-insured health plan of
the Company (any successor or affiliate) are taxable to Employee, the Company
shall make Employee "whole" on a net after tax basis); (C) within 30 days of

3

--------------------------------------------------------------------------------



the Date of Termination or, if later, the first date on which such payment would
not subject Employee to suit under Section 16(b) of the Securities Exchange Act
of 1934, if applicable, the Company shall offer to pay to Employee for
cancellation of all outstanding stock-based awards then held by Employee on the
Date of Termination (collectively, "Awards"), a lump sum amount in cash equal to
the sum of the value (with respect to an option or stock appreciation right, the
"spread"; and with respect to restricted stock or phantom stock, the value of an
unrestricted share) of all such Awards, calculated, where applicable, as if all
corporate performance goals had been achieved (thus warranting full value of the
Award) and in the case where the Company's stock is not publicly traded, using a
fair market value on the Date of Termination as determined by an independent
third party agreeable to the Company and Employee. The fair market value shall
be determined based on the trading values of a comparable group of public
companies as determined by the independent third party and the aggregate value
discount applied for various factors including illiquidity, being private and
minority ownership shall not exceed 15%.

         (ii)  Notwithstanding the foregoing provisions of this Section 9, in
the event Employee is terminated because of Misconduct, the Company shall have
no compensation obligations pursuant to this Agreement after the Date of
Termination. As used herein, "Misconduct" means (a) the willful and continued
failure by Employee to substantially perform his duties with the Company (other
than any such failure resulting from Employee's incapacity due to physical or
mental illness or any such actual or anticipated failure after the issuance of a
Notice of Termination by Employee for Good Reason), after a written demand for
substantial performance is delivered to Employee by the Board, which demand
specifically identifies the manner in which the Board believes that Employee has
not substantially performed his duties, or (b) the willful engaging by Employee
in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes hereof, no act, or failure to act, on
Employee's part shall be deemed "willful" unless done, or omitted to be done, by
Employee not in good faith and without reasonable belief that Employee's action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated for Misconduct
unless and until there shall have been delivered to Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice to Employee and an opportunity for
Employee, together with Employee's counsel, to be heard before the Board),
finding that in the good faith opinion of the Board Employee was guilty of
conduct set forth above and specifying the particulars thereof in detail.

        (iii)  If the Company terminates this Agreement and Employee's
employment before the expiration of the Term, other than following a Change in
Control and other than for Misconduct, the Company shall pay in a lump sum, in
cash, to Employee within 15 days of the Date of Termination, an amount equal to
two times the sum of (1) Employee's Base Compensation and (2) an amount equal
the greater of $237,950 or the highest incentive award paid or payable, as the
case may be, during the three years prior to termination.

        (d)    Disability.    

          (i)  If Employee shall have been absent from the full-time performance
of Employee's duties with the Company for six consecutive months as a result of
Employee's incapacity due to physical or mental illness, as determined by
Employee's physician, and within 30 days after written Notice of Termination is
given by the Company Employee shall not have returned to the full-time
performance of Employee's duties, Employee's employment may be terminated by the
Company for "Disability" and Employee shall upon such termination be entitled to

4

--------------------------------------------------------------------------------



receive the payments described in Section 9(c)(i) as though Employee has been
terminated following a Change in Control.

         (ii)  If Employee fails during any period during the Term to perform
Employee's full-time duties with the Company as a result of incapacity due to
physical or mental illness, as determined by Employee's physician, Employee
shall continue to receive his Base Compensation, together with all compensation
payable to Employee under the Company's Long Term Disability Plan or other
similar plan during such period until this Agreement is terminated.

        (e)    Resignation for Good Reason.    In the event of a Change in
Control, Employee shall be entitled to terminate his employment for Good Reason
as defined herein. If Employee terminates his employment for Good Reason,
Employee shall be entitled to the compensation and benefits provided in
Paragraph 9(c)(i) hereof. "Good Reason" shall mean (1) the breach of any of the
Company's obligations under this Agreement without Employee's express written
consent or (2) the occurrence of any of the following circumstances without
Employee's express written consent unless such breach or circumstances are fully
corrected prior to the Date of Termination specified in the Notice of
Termination pursuant to Subsection 9(f) given in respect thereof:

          (i)  the assignment to Employee of any duties that, in the good faith
opinion of Employee, are inconsistent with the position in the Company that
Employee held immediately prior thereto, or an adverse alteration (as determined
in good faith by Employee) in the nature or status of Employee's office, title,
responsibilities, including reporting responsibilities, or the conditions of
Employee's employment from those in effect immediately prior thereto or a
failure to maintain Employee as Chief Executive Officer;

         (ii)  a reduction in Employee's Base Compensation;

        (iii)  the failure by the Company to pay to Employee any portion of
Employee's current compensation or to pay to Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

        (iv)  the failure by the Company to continue in effect any compensation
plan in which Employee participates that is material to Employee's total
compensation unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue Employee's participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of Employee's participation
relative to other participants, as existed at the time of the Change in Control;

         (v)  the failure by the Company to continue to provide Employee with
benefits substantially similar to those enjoyed by Employee under any of the
Company's life insurance, medical, health and accident, or disability plans in
which Employee was participating at the time of this Agreement; the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive Employee of any material fringe benefit enjoyed
by Employee at the time of this Agreement, or the failure by the Company to
provide Employee with the number of paid vacation days to which Employee is
entitled on the basis of years of service with the Company (and its
predecessors) in accordance with the Company's normal vacation policy in effect
at the time of the Change in Control;

        (vi)  the failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 14 hereof;

5

--------------------------------------------------------------------------------







       (vii)  the relocation of the Company's principal executive offices to a
location outside the greater Denver, Colorado area, or the Company's requiring
Employee to relocate anywhere other than the location of the Company's principal
executive offices, except for required travel on the Company's business to an
extent substantially consistent with Employee's business travel obligations
immediately prior to the time of the Change in Control;

      (viii)  the amendment, modification or repeal of any provision of the
Certificate of Incorporation, or the Bylaws of the Company which was in effect
immediately prior to time of this Agreement, if such amendment, modification or
repeal would materially adversely effect Employee's right to indemnification by
the Company; or

        (ix)  any purported termination of Employee's employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection (f) hereof, which purported termination shall not be effective for
purposes of this Agreement.

        Notwithstanding anything in this Agreement to the contrary, if
Employee's employment with the Company terminates prior to, but within six
months of, the date on which a Change in Control occurs and it is reasonably
demonstrated by Employee that such termination of employment was (i) by the
Company in connection with or anticipation of the Change in Control or (ii) by
Employee under circumstances which would have constituted Good Reason if the
circumstances arose on or after the Change in Control, then, for purposes of
this Agreement, Employee shall be deemed to have continued employment with the
Company until the date of the Change in Control and then terminated his
employment on such date for Good Reason

        Employee's right to terminate employment pursuant to this subsection
shall not be affected by Employee's incapacity due to physical or mental
illness. In addition, Employee's continued employment following any event, act
or omission, regardless of the length of such continued employment, shall not
constitute Employee's consent to, or a waiver of Employee's rights with respect
to, such event, act or omission constituting a Good Reason circumstance
hereunder.

        (f)    Notice of Termination.    On and after a Change in Control, any
purported termination of Employee's employment by the Company or by Employee
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 12 hereof. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall set forth in reasonable detail
the reason for termination of Employee's employment, or in the case of
resignation for Good Reason, said notice must specify in reasonable detail the
basis for such resignation. No purported termination which is not effected
pursuant to this Section 9(f) shall be effective.

        (g)    Date of Termination.    "Date of Termination" shall mean the date
specified in the Notice of Termination. Either party may, within 15 days after
any Notice of Termination is given, provide notice to the other party pursuant
to Section 12 hereof that a dispute exists concerning the termination.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Employee his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Compensation) and
continue Employee as a participant in all compensation, benefit and insurance
plans in which Employee was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved in accordance with
Section 18 hereof, but in no event past the expiration date of this Agreement.
Any payments and benefits provided during such period of dispute shall not
reduce any other payments or benefits due Employee under this Agreement nor
shall Employee be liable to repay the Company for such payments and benefits if
it is finally determined the Employee is not entitled to payments under the
other provisions of this Agreement following Employee's termination of
employment.

6

--------------------------------------------------------------------------------






        (h)    Mitigation.    Except as otherwise provided in Section 9(c)(i)
with regard to life, disability, accident, and group health benefits, Employee
shall not be required to mitigate the amount of any payment provided for in this
Section 9 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Agreement be reduced by any compensation
earned by Employee as a result of employment by another employer,
self-employment earnings, by retirement benefits, by offset against any amount
claimed to be owing by Employee to the Company, or otherwise. No amounts payable
to Employee under any plan or program of the Company shall reduce or offset any
amounts payable to Employee under this Agreement.

        (i)    Section 280G.    

        (1)   To provide Employee with adequate protection in connection with
his ongoing employment with the Company, this Agreement provides Employee with
various benefits in the event of termination of Employee's employment with the
Company. If Employee's employment is terminated following a "change in control"
of the Company, within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended (the "Code"), a portion of those benefits could be
characterized as "excess parachute payments" within the meaning of Section 280G
of the Code. Agreement are treated as an excess parachute payment. The parties,
therefore, have agreed as set forth herein.

        (2)   Anything in this Agreement to the contrary notwithstanding, the
payments and distributions by the Company or any other person to or for the
benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a "Payment") shall be
reduced as provided below if the Company shall determine that (A) the Payment
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties would be incurred by Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax") and (B) the amount of
the Payment that Employee would retain on any after-tax, present value basis
would be increased as a result of such reduction by at least $5,000 or more. The
Employee may by written notice to the Company designate the order in which such
parachute payments will be reduced or modified so that the Excise Tax is
eliminated and the Company is not denied any federal income tax deductions for
any "parachute payments" because of Section 280G.

        (j)    Section 409A.    

        (1)   Anything in this Agreement to the contrary notwithstanding, if
(1) on the date of termination of Employee's employment with the Company, any of
the Company's stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Employee would receive any payment
that, absent the application of this paragraph 9(j), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (i) 6 months
after the Employee's termination date, (ii) the Employee's death or (iii) such
other date as will cause such payment not to be subject to such interest and
additional tax.

        (2)   It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Employee the economic benefits
described herein in a manner that does not result in such tax being imposed.

7

--------------------------------------------------------------------------------






        10.    Non-exclusivity of Rights.    Nothing in this Agreement shall
prevent or limit Employee's continuing or future participation in any benefit,
bonus, incentive or other plan or program provided by the Company or any of its
affiliated companies and for which Employee may qualify, nor shall anything
herein limit or otherwise adversely affect such rights as Employee may have
under any stock option or other agreements with the Company or any of its
affiliated companies.

        11.    Assignability.    The obligations of Employee hereunder are
personal and may not be assigned or delegated by him or transferred in any
manner whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Company shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary
organization or company of the Company, so long as the obligations of the
Company under this Agreement remain the obligations of the Company.

        12.    Notice.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee's
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.

        13.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        14.    Successors; Binding Agreement.    

        (a)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Employee to compensation from the Company in the same amount and
on the same terms as he would be entitled to hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used herein, the term "Company" shall include
any successor to its business and/or assets as aforesaid which executes and
delivers the Agreement provided for in this Section 14 or which otherwise
becomes bound by all terms and provisions of this Agreement by operation of law.

        (b)   This Agreement and all rights of Employee hereunder shall inure to
the benefit of and be enforceable by Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Employee should die while any amounts would be payable
to him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee's devisee, legatee, or other designee or, if there be no such designee,
to Employee's estate.

        15.    Indemnification.    In consideration of the premises and of the
mutual agreements set forth in this Agreement, the parties hereto further agree
as follows:

        (a)   The Company shall pay on behalf of Employee and Employee's
executors, administrators or assigns, any amount which Employee is or becomes
legally obligated to pay as a result of any claim or claims made against
Employee by reason of the fact that Employee served as an employee, director
and/or officer of the Company or because of any actual or alleged breach of
duty, neglect, error, misstatement, misleading statement, omission or other act
done, or suffered or

8

--------------------------------------------------------------------------------



wrongfully attempted by Employee in Employee's capacity as an employee, Director
and/or Officer of the Company. The payments that the Company will be obligated
to make hereunder shall include (without limitation) damages, judgments,
settlements, costs and expenses of investigation, costs and expenses of defense
of legal actions, claims and proceedings and appeals therefrom, and costs of
attachments and similar bonds; provided, however, that the Company shall not be
obligated to pay fines or other obligations or fees imposed by law or otherwise
that it is prohibited by applicable law from paying as indemnity or for any
other reason.

        (b)   Costs and expenses (including, without limitation, attorneys'
fees) incurred by Employee in defending or investigating any action, suit,
proceeding or claim shall be paid by the Company in advance of the final
disposition of such matter upon receipt of a written undertaking by or on behalf
of Employee to repay any such amounts if it is ultimately determined that
Employee is not entitled to indemnification under the terms of this Agreement.

        (c)   If a claim under this Agreement is not paid by or on behalf of the
Company within ninety days after a written claim has been received by the
Company, Employee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim and, if successful in whole or in part,
Employee shall also be entitled to be paid the expense of prosecuting such
claim.

        (d)   In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Employee, who shall execute all papers required and shall do everything that may
be necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

        (e)   The Company shall not be liable under this Agreement to make any
payment in connection with any claim made against Employee:

        (1)   for which payment is actually made to Employee under an insurance
policy maintained by the Company, except in respect of any excess beyond the
amount of payment under such insurance;

        (2)   for which Employee is indemnified by the Company otherwise than
pursuant to this Agreement;

        (3)   based upon or attributable to Employee gaining in fact any
personal profit or advantage to which Employee was not legally entitled;

        (4)   for an accounting of profits made from the purchase or sale by
Employee of securities of the Company within the meaning of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto; or

        (5)   brought about or contributed to by the dishonesty of Employee;
provided, however, that notwithstanding the foregoing, Employee shall be
protected under this Agreement as to any claims upon which suit may be brought
alleging dishonesty on the part of Employee, unless a judgment or other final
adjudication thereof adverse to Employee shall establish that Employee committed
acts of active and deliberate dishonesty with actual dishonest purpose and
intent, which acts were material to the cause of action so adjudicated.

        (f)    Employee, as a condition precedent to his right to be indemnified
under this Agreement, shall give to the Company notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement. Notice to the Company shall be directed to the
Company, Attention: Secretary (or such other address as the Company shall
designate in writing to Employee). Notice shall be deemed received if sent by
prepaid mail properly addressed, the date of such notice being the date
postmarked. In addition, Employee shall

9

--------------------------------------------------------------------------------



give the Company such information and cooperation as it may reasonably require
and as shall be within Employee's power.

        (g)   Nothing herein shall be deemed to diminish or otherwise restrict
Employee's right to indemnification under any provision of the Certificate of
Incorporation or Bylaws of the Company or under Delaware law.

        (h)   During the Term and for a period of six years thereafter, the
Company shall cause Employee to be covered by and named as an insured under a
policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to Employee pursuant to
this Section shall be of a scope and on terms and conditions at least as
favorable as the coverage provided to Employee prior to the Change in Control.

        16.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer as may be specifically
authorized by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement is an integration of the parties
agreement; no agreement or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware.

        17.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        18.    Arbitration.    Employee shall be permitted (but not required) to
elect that any dispute or controversy arising under or in connection with this
Agreement be settled by arbitration in Denver, Colorado, or in the city in which
Employee then resides in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction. Reasonable legal fees and costs incurred by
Employee in connection with the resolution of any dispute or controversy under
or in connection with this Agreement shall be paid by the Company as bills for
such services are presented by Employee to the Company.

        19.    Prior Agreements.    This agreement supersedes and replaces in
full any previously existing employment agreement (written or oral) between the
parties.

        20.    Knowledge of Terms and Conditions.    Employee has received a
copy of this Agreement in advance of his execution hereof and has consulted with
his own attorney with respect to the terms and conditions hereof and the
transactions contemplated under this Agreement. Employee has executed this
Agreement with full knowledge of the terms and conditions contained herein and
acknowledges that he has had the opportunity to obtain information regarding the
Company and concerning the terms and conditions of this Agreement. In making his
decision to enter into this Agreement, Employee has relied solely upon
independent investigations he made and acknowledges that he is not relying on
the Company, any affiliate of the Company or any officer, director or employee
of the Company for advice with respect to any tax or other economic
considerations involved in the transactions contemplated under this Agreement,
including those arising under Section 409A of the Internal Revenue Code of 1986,
as amended.

10

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement effective
for all purposes as of March 1, 2005.

    VENOCO, INC.
 
 
By:
/s/  WILLIAM SCHNEIDER      

--------------------------------------------------------------------------------

William Schneider
President
 
 
EMPLOYEE
 
 
By:
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez

11

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



EMPLOYMENT AGREEMENT
